Citation Nr: 1614952	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-20 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing has been associated with the claims file.

The record in this case also shows that in a July 2015 rating decision, the RO denied service connection for post-traumatic stress disorder.  The Veteran expressed disagreement with that decision in August 2015, and in September 2015, the RO acknowledged receipt of the notice of disagreement, and advised the Veteran of the next steps being undertaken in connection with that matter.  Since the issue has not been certified to the Board, and it appears the RO is actively considering it, the Board will not exercise its jurisdiction over the matter.  Rather, the issue is referred back to the RO for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with ischemic heart disease.

2.  The Veteran has testified under oath to routinely transiting along the perimeter of Takhli and Korat Royal Thai Air Force Bases (RTAFB) during service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease, to include as due herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for ischemic heart disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran maintains that he has been diagnosed with ischemic heart disease and that this condition is due to his exposure to herbicides while stationed in Thailand during service.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery and Printzmetal's angina. 38 C.F.R. § 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat and Takhli RTAFB.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  

Treatment records show that the Veteran has been diagnosed with ischemic heart disease-specifically, coronary artery disease and history of myocardial infarction-during the appeal period, satisfying the requirement for a 10 percent disabling manifestation of the condition.  38 C.F.R. § 4.104 (Diagnostic Codes 7005, 7006).

Service records confirm that the Veteran was stationed at the Takhli and Korat RTAFB for several months from June 1970 until July 1971 where herbicides were understood to have been used along the base perimeter.  The Veteran testified under oath that during this time he worked as an aircraft environmental pistons repairman, spending 99 percent of his time on the flight line.  Specifically, during his last few months in Korat, he was on launch duty, which required him to go to the end of the runway to repair aircraft several times a day.  Although the Veteran did not perform guard duty, he routinely went to the perimeter to have a cigarette break while leaning against the perimeter fence because smoking close to the aircraft was prohibited, and he was also required to trim the path area which was right on the perimeter.  He also testified that his hooch was "right close" to the perimeter and was closest to the fence.

Resolving all doubt in the Veteran's favor, and in light of the Veteran's credible testimony, the Board finds the report of routine exposure to areas along the perimeter of his airbases to be reasonable, and therefore, that he was at least as likely as not exposed to herbicides during service.  As such, service connection is warranted for ischemic heart disease as due to herbicide exposure.  38 C.F.R. §§ 3.321, 3.307, 3.309.


ORDER

Service connection for ischemic heart disease is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


